CALCULATION OF REGISTRATION FEE Title of Each Class of Proposed Maximum Proposed Maximum Securities Amount to be Offering Price Per Aggregate Offering Amount of Registration to be Registered Registered(1) Security Price Fee(2)(3) Common Stock, par value $0.01 per share Includes 3,813,222 shares of Common Stock, par value $0.01 per share, that may be purchased by the underwriters from the selling stockholder to cover over-allotments of shares. Calculated in accordance with Rule 456(b) and 457(r) of the Securities Act. A registration fee of $25,110 was paid with respect to securities available for issuance under a Registration Statement on Form S-3 (Registration No. 333-163163) filed by Stillwater Mining Company on November 18, 2009. Pursuant to Rule 457(p) of the Securities Act of 1933, as amended, the $25,110 registration fee available for future offset under Registration No. 333-163163 was carried forward to an Automatic Shelf Registration Statement on Form S-3 (Registration No. 333-170851) filed by Stillwater Mining Company on November 29, 2010 and is presently available for offset. The $56,744.66 registration fee associated with the instant offering is hereby offset by the prepaid registration fees made in connection with the securities available for issuance under Registration No. 333-163163 and the Company will pay the remainder of $31,634.66. PROSPECTUS SUPPLEMENT TO PROSPECTUS DATED NOVEMBER 29, 2010 37,000,000 Shares Common Stock 37,000,000 shares of common stock are being sold by Norimet Limited, the selling stockholder. We will not receive any of the proceeds from the shares of common stock sold by the selling stockholder. Our common stock is listed on the New York Stock Exchange under the symbol “SWC.” The last reported sale price on December 7, 2010 was $20.45 per share. The underwriters have an option to purchase a maximum of 3,813,222 additional shares from the selling stockholder to cover over-allotments of shares. In a concurrent offering (the “concurrent offering”), UBS AG is offering its Mandatorily Exchangeable Notes due June 15, 2012 (the “exchangeable notes”), mandatorily exchangeable for up to a maximum of 9,800,000 shares of our common stock (or a maximum of 11,250,000 shares of our common stock if the over-allotment option granted to the underwriter of the concurrent offering is exercised in full). On the maturity date for the exchangeable notes, UBS AG will exchange the exchangeable notes for shares of our common stock, cash or a combination of cash and shares of our common stock generally based on a formula linked to the daily closing price of our common stock during an averaging period preceding the maturity date. We will have no obligation under the exchangeable notes to deliver any shares of our common stock to UBS Securities LLC, UBS AG, any holder of the exchangeable notes or any other person. In connection with the concurrent offering, the selling stockholder has agreed to sell an aggregate of 7,840,000 shares of our common stock (or up to an aggregate of 9,000,000 shares of our common stock if the over-allotment option granted to the underwriter of the concurrent offering is exercised in full) to UBS Securities LLC or an affiliate thereof. We understand that UBS AG and the forward counterparty expect to hedgetheir obligations under the exchangeable notes and the forward transaction (as defined herein), respectively, either themselves or through one or more oftheir respectiveaffiliates. The closing of this offering is not contingent upon the closing of the concurrent offering, and the closing of the concurrent offering is not contingent upon the closing of this offering. We will not receive any of the proceeds from the sale of the exchangeable notes. Investing in our common stock involves risks. See “Risk Factors” on page S-12 of this prospectus supplement and on page 3 of the accompanying prospectus. Underwriting Proceeds to Price to Discounts and Selling Public Commissions Stockholder Per Share $ $ $ Total $ $ $ Delivery of the shares of common stock will be made on or about December 13, 2010. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the prospectus to which it relates is truthful or complete. Any representation to the contrary is a criminal offense. Credit Suisse J.P. Morgan VTB Capital UBS Investment Bank The date of this prospectus supplement is December 7, 2010. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page ABOUT THIS PROSPECTUS SUPPLEMENT S-i SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS S-i INDUSTRY AND MARKET DATA S-ii PROSPECTUS SUPPLEMENT SUMMARY S-1 RISK FACTORS S 12 USE OF PROCEEDS S-26 CAPITALIZATION S-27 PRICE RANGE OF OUR COMMON STOCK AND DIVIDEND POLICY S-28 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS S-29 BUSINESS S-61 MANAGEMENT S-81 DESCRIPTION OF CAPITAL STOCK S-83 SELLING STOCKHOLDER S-85 CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS FOR NON-U.S. HOLDERS OF SHARES OF OUR COMMON STOCK S-86 UNDERWRITING S-90 NOTICE TO INVESTORS S-93 LEGAL MATTERS S-96 EXPERTS S-96 WHERE YOU CAN FIND MORE INFORMATION S-96 PROSPECTUS Page ABOUT THIS PROSPECTUS i SUMMARY 1 RISK FACTORS 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 USE OF PROCEEDS 4 RATIO OF EARNINGS TO FIXED CHARGES 4 DESCRIPTION OF SECURITIES 5 DESCRIPTION OF CAPITAL STOCK 5 DESCRIPTION OF DEBT SECURITIES 7 PLAN OF DISTRIBUTION 10 LEGAL MATTERS 13 EXPERTS 13 WHERE YOU CAN FIND MORE INFORMATION 14 We and the selling stockholder have not authorized anyone to provide you with information other than that contained or incorporated by reference in this prospectus supplement, the accompanying prospectus or in any free writing prospectus prepared by or on behalf of us or to which we have referred you. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This document may only be used where it is legal to sell these securities. The information in this document may only be accurate on the date of this document. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement is a supplement to the accompanying prospectus that is also a part of this document. This prospectus supplement and the accompanying prospectus are part of an “automatic shelf” registration statement that we filed with the Securities and Exchange Commission, or SEC, as a “well-known seasoned issuer” as defined in Rule 405 under the Securities Act of 1933, as amended, or the Securities Act, using a “shelf” registration process. This prospectus supplement contains specific information about us as well as the selling stockholder and the terms on which it is offering and selling shares of our common stock. To the extent that any statement made in this prospectus supplement is inconsistent with statements made in the prospectus, the statements made in the prospectus will be deemed modified or superseded by those made in this prospectus supplement. Before you purchase shares of our common stock, you should carefully read this prospectus supplement, the accompanying prospectus and the registration statement, together with the documents incorporated by reference in this prospectus supplement and the accompanying prospectus. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement and the accompanying prospectus and the documents incorporated by reference contain forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, which reflect our current views with respect to, among other things, future events and financial performance. We generally identify forward looking statements by terminology such as “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “could,” “should,” “seeks,” “approximately,” “predicts,” “intends,” “plans,” “estimates,” “anticipates” or the negative version of such words or other comparable words. Any forward-looking statements contained in this discussion are based upon our historical performance and on our current plans, estimates and expectations. The inclusion of this forward-looking information should not be regarded as a representation by us, or any other person that the future plans, estimates or expectations contemplated by us will be achieved. Forward-looking information and statements are subject to important risks, uncertainties and assumptions which are difficult to predict. The results or events predicted in these forward-looking statements may differ materially from actual results or events. Some of the factors which could cause results or events to differ from current expectations include, among other things: economic and political events affecting supply and demand of palladium and platinum; price volatility of platinum group metals; inability to develop the Marathon project; amounts and prices of our forward metals sales; inability to renew sales agreements with our customers; fluctuations in ore grade, tons mined, crushed or milled; future adjustments to our ore reserve estimates; variations in concentrator, smelter or refinery operations; geological, technical, permitting, mining or processing problems; availability of experienced employees; and other items set forth under “Risk Factors” included elsewhere herein. S-i These factors and risks should not be construed as exhaustive and should be read in conjunction with the other cautionary statements and the risk factors that are included in this prospectus supplement. In addition, other sections of this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein may include additional factors which could adversely impact our business and financial performance. Moreover, we operate in a very competitive and rapidly changing environment. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Although we believe the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, level of activity, performance or achievements. We intend that the forward-looking statements in this document be subject to the statutory safe-harbor provisions noted above. You should not rely upon forward-looking statements as predictions of future events. We are under no duty to update any of these forward-looking statements after the date of this prospectus supplement to conform our prior statements to actual results or revised expectations, except as may be required by law. We qualify all of our forward-looking statements by these cautionary statements. INDUSTRY AND MARKET DATA The market and industry data in this prospectus supplement and in documents incorporated herein by reference are based either on management’s own estimates, independent industry publications, reports by market research firms or other published independent sources, and in each case, are believed by management to be reasonable estimates. All quoted prices for palladium and platinum are based on the London Metal Exchange and are quoted in dollars per troy ounce. This data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market and industry data. In addition, consumption patterns and consumer preferences can and do change. As a result, you should be aware that market and industry data set forth herein, and estimates and beliefs based on such data, may not be reliable. S-ii PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information contained or incorporated by reference in this prospectus supplement or the accompanying prospectus. Before making an investment decision, you should read carefully this entire prospectus supplement and the accompanying prospectus, including the documents incorporated by reference, the “Risk Factors” section included in this prospectus supplement, and the financial statements and related notes incorporated by reference herein. Unless this prospectus supplement indicates otherwise or the context otherwise requires (i) the terms “we,” “our,” “us,” “Stillwater” and “the Company” refer to Stillwater Mining Company and its consolidated subsidiaries, (ii) the term “Marathon PGM” refers to Marathon PGM Corporation and its consolidated subsidiaries and (iii) references to the “Marathon PGM Acquisition” mean ourrecent acquisition of all of the outstanding shares of Marathon PGM as described herein. Overview Stillwater Mining Company is the largest producer of platinum group metals, or PGMs, in North America and the only primary PGM producer in the United States. We mine one of the highest grade PGM ore bodies in the world from a 28-mile geological formation in south central Montana known as the J-M Reef. We conduct mining operations at two operating mines on the J-M Reef, the Stillwater Mine near Nye, Montana and the East Boulder Mine near Big Timber, Montana. In addition to mining, our integrated operations include a smelting and refining complex as well as a growing recycling business located in Columbus, Montana. In 2009, we generated revenue, net loss and EBITDA of $394 million, $(9) million and $67 million. In the nine months ended September 30, 2010, we generated revenue, net income and EBITDA of $411 million, $34 million and $90 million. (See note 1 to our Summary Financial Information for a reconciliation of EBITDA to operating income.) On November 30, 2010, we announced the completion of our acquisition of the PGM-copper assets of Marathon PGM Corporation, or Marathon PGM, for a 50:50 split of cash and Stillwater shares valued at approximately US$133 million. Marathon PGM, based in Ontario, Canada, had proven and probable reserves of 3.1 million ounces of PGMs as ofNovember 24, 2009. Assuming successful completion of exploration and development activities and issuance of full permitting, it is currently anticipated to support an annual production rate of approximately 200,000 ounces of PGMs per year beginning in 2014. The shareholders of Marathon PGM approved the transaction on November 15, 2010 and approval under the Investment Canada Act was received on November 23, 2010. The acquisition expands our existing leverage to PGMs, while diversifying our ore body exposure beyond the J-M Reef. Compelling PGM Industry Fundamentals Projected market imbalance Industry analysts project that a combination of strong end-market demand and significant supply constraints will result in a growing market deficit in both palladium and platinum, reversing the market surplus that has existed in recent years. According to Steve Forrest Associates (“SFA”), a palladium net supply deficit is expected by the end of 2010 and a platinum net supply deficit is expected by the end of 2011. This net supply deficit (which includes an assumed2.0 millionounce increase in combined palladium and platinum recycling volumes by 2018) is currently forecast by SFA to reach 2.6 million and 1.0 million ounces of palladium and platinum, respectively, by 2018. S-1 Source: SFA. Represents net supply deficit inclusive of recycling volume. Surging PGM demand driven by auto market Market demand dynamics in both palladium and platinum are driven by automotive demand and environmental regulations globally. Automobile manufacturing is increasing in the emerging economies, most notably in China, and is beginning to recover in the United States and Western Europe. According to SFA, automobile manufacturing worldwide is expected to grow at a compound annual growth rate exceeding 9% between 2010 and 2013, and in ten years is expected to reach a build rate of 100 million. The vast majority of this growth is expected by SFA to come from gasoline, followed by diesel and hybrid technologies, all of which use PGM-based catalytic converters. In parallel, emissions standards are tightening in both developed and emerging economies with catalytic converter loading requirements expanding. According to SFA, the automotive sector is expected to require an additional 2.9 million ounces of PGMs per year, net of recycling, by 2015. These additional ounces on their own represent an increase of approximately 22% to current industry estimates by SFA for 2010 global primary PGM production of 13.3 million ounces. In addition, SFA expects stable to robust demand to continue for other PGM end-uses, notably electronics, dental and chemical applications. Jewelry demand is highly influenced by PGM prices, declining as prices increase and increasing as prices decrease. Finally, in addition to fabrication demand for PGMs, palladium and platinum exchange-traded funds (“ETFs”) are creating meaningful incremental investment demand for PGMs. In 2010, according to SFA, palladium and platinum ETFs and investment are expected to result in demand for 1.4 million ounces of palladium and 0.8 million ounces of platinum, representing 23% and 14% of 2010 expected primary production, respectively. S-2 Source: SFA. Mine supply constraints There are only a few known economically viable PGM ore bodies existing, all located in South Africa, Zimbabwe, Russia, Canada and the United States. Further, based on the SFA report, we believe that there are limited PGM expansions capable of meaningfully increasing primary PGM supply in the next few years. According to Johnson Matthey, South Africa and Russia will account for 58% and 29% of total global PGM production, respectively, in 2010. However, production in both countries presents challenges. South African production has been impacted by a number of issues, including ever-deepening mines, labor interruptions, electricity and water supply shortages, skill shortages and a strengthening currency. Russian PGM production is primarily generated as a byproduct of nickel where production is more dependent on nickel prices and outlook rather than PGM market dynamics. Growing recycling supply insufficient to bridgesupply deficit Although annual recycling production is expected by SFA to increase from an estimated 2.5 million PGM ounces in 2010 to an estimated 4.8 million PGM ounces in 2018, recycling is not projected by SFA to be sufficient to bridge the projected market imbalance. Despite this 2.0 millionounce projected increase of combined palladium and platinum recycling volumes, SFA stills forecasts the combined overall annualsupply deficit of palladium and platinum to be approximately 3.6 million ounces by 2018. The primary drivers of a projected growth in recycling supply are two-fold: additional volume becoming available (i.e., used in catalytic converters) as a result of the positive price outlook for PGMs and expected improvement in recovery rates. Of those two drivers, volumes, in particular, are a potential constraining factor, both in terms of the actual number of catalytic converters made available for recycling, as well as the PGM mix in the catalytic converters themselves. S-3 Source: SFA. Palladium benefits from unique growth drivers Within the broader PGM industry, we believe that there are several palladium-specific supply and demand factors that increase the attractiveness of palladium. For the first nine months of 2010, our production mix was 3.4 ounces of palladium to 1 ounce of platinum for a total PGM production volume of 364,000 ounces. On the demand side, there is no known effective substitute for PGMs in converting or reducing gasoline and diesel emissions in catalytic converters. However, palladium is becoming an increasing percentage of the PGM mix in gasoline catalytic converters as a result of its comparable performance capabilities to platinum and rhodium at a meaningfully lower price point. Further, recent technical changes are now allowing palladium to displace up to 50% of the platinum loading in diesel catalytic converters, which are estimated by Johnson Matthey to be close to 50% of all catalytic converters manufactured in Europe in 2010. Palladium prices have increased 60.5% since January 1, 2010 (as of November 23, 2010, based on the London Bullion Market Association afternoon fixing) as compared to 9.6% for platinum in the same period. Absent other factors, analysts expect the price differential between palladium and platinum to continue to narrow. As of November 23, 2010, that price differential has narrowed approximately 13% since January 1, 2010 and stood at 41%. Our Competitive Strengths Only North American PGM producer of scale We are the only primary producer of PGMs in the United States and the largest PGM producer outside of South Africa, Zimbabwe and Russia. We produced 407,000 ounces of palladium and 123,000 ounces of platinum in 2009, representing approximately 52% of North American and approximately 4% of global PGM production. Our geopolitical location positions us to benefit from a robust demand outlook for PGMs. Global PGM demand is forecast by SFA to grow at a compound annual growth rate of 8.7% from 2010 through 2012. North America, which accounted for 17.0% of global PGM demand in 2009, is forecasted by SFA to grow at a compound annual growth rate of 5.9% during that same period. Much of this growth is expected to be driven by increasing demand for automobile catalysts as a result of increased automobile production, which is expected by SFA to grow at a compound annual growth rate of 11.1% globally from 2010 through 2012. North America’s position as a net importer of PGMs places additional pressures on North American end-users to lock up supply. We believe we are well positioned to provide North American end-users with a certain and timely supply of PGMs. High-grade, world class ore body with expansion opportunities Our two operating mines, Stillwater and East Boulder, access the east and west end of the 28-mile J-M Reef in Montana, which is one of the highest grade PGM ore bodies in the world. The ore grade of our reserve base S-4 is 0.50 troy ounces per ton at both mines, which compares favorably to a combined average of approximately 0.16 troy ounces per ton for the companies that we consider to be our global peers (Anglo Platinum, Anooraq, Aquarius, Impala, Lonmin and Northam Platinum), according to those companies’ public filings. Of note, we have identified two high-grade development projects adjacent to existing mines, Graham Creek and Blitz, which we believe present attractive opportunities assuming successful exploration. We believe the J-M Reef compares favorably to the two other major PGM ore bodies in the world: South Africa’s Bushveld Complex and Russia’s nickel mines. The Bushveld Complex is more heavily weighted to platinum and faces persistent operational challenges, including ever-deepening mines, labor interruptions, electricity and water supply shortages, skill shortages and a strengthening currency. Russia’s nickel mines produce PGMs, primarily palladium, as by-products, and production is more dependent on the price and outlook for nickel rather than for PGMs. The Marathon PGM acquisition increases our reserves We believe the acquisition of Marathon PGM Corporation provides us with a significant opportunity to add a low-cost PGM-endowed deposits in North America to our existing portfolio. This acquisition expands our existing leverage to PGMs, while diversifying our ore body exposure beyond the J-M Reef. As of November 24, 2009, Marathon PGM reported proven mineral reserves of 76.4 million tons at an average grade of 0.910 grams of palladium per ton and 0.254 grams of platinum per ton, and probable reserves of 15.0 million tons at an average grade of 0.435 grams of palladium per ton and 0.147 grams of platinum per ton, representing in the aggregate, 91.4 million tons of proven and probable reserves at an average grade of 0.832 grams of palladium per ton and 0.237 grams of platinum per ton containing 3.1 million ounces of PGMs. Assuming successful completion of exploration and development activities and full permitting, we expect it to generate an annual production rate of approximately 200,000 ounces of PGMs per year beginning in 2014. This acquisition will increase our existing reserve base by approximately 15% and,assuming successfulcommercial launch, is expected to increase our annual production in 2014 by approximately 40%. See “— Recent Developments —Marathon PGM Acquisition.” Leading, value-added recycling business We operate one of the largest PGM recycling businesses in North America. Our recycling business is designed to partially reduce our financial exposure to PGM prices in order to provide us with more stable margins and greater earnings consistency throughout economic cycles. We believe our recycling business is well-positioned to benefit from the projected robust demand outlook for PGMs. New operating facilities have been completed, including a new electric arc smelting furnace, a recycle crushing and sampling facility and an automated x-ray assay system. These structural improvements provide us with the ability to manage greater volumes while shortening the time required for processing, sampling and assaying the receipts of automobile catalyst materials. Proven track record of successful initiatives Our management team has proven itself capable of successfully navigating our Company through economic cycles, most recently during the 2008-2009 global economic downturn. Beginning in the fourth quarter of 2008, our management team implemented a comprehensive cost reduction program focused on improving productivity and reducing costs at our mining operations. This program successfully combined a 50% reduction in our East Boulder Mine’s workforce with largely stable production. This resulted in productivity per worker, defined as total ounces produced divided by total number of employees, increasing from 366 ounces per employee in 2008 to 416 ounces per employee in 2009, a 13.7% increase. Our management team also implemented a significant reduction in capital spending without sacrificing the long-term continued development and expansion of our reserve base during low prices. Capital spending in 2010 is expected to be approximately $57 million compared to an average of $87 million from 2004-2008. We are planning to increase capital spending again beginning next year to develop the properties acquired in the Marathon transaction and to ensure continued development and expansion of our reserve base. This focus on efficiency of existing operations has also coincided with a commitment to continued mine development improvements, including focused exploration efforts that have maintainedapproximately 40 years of proven and probable reservesat current production rates. S-5 Highly experienced and qualified management team Our senior management team consists of nine highly experienced and qualified individuals who have, on average, more than 31 years of experience in the natural resources sector. In particular, our Chairman and CEO Frank McAllister has been Chairman of the Board and CEO of the Company since 2001 and has over 44 years of experience in the mining sector. We also believe that there is considerable strength at depth below the executive level, including a highly experienced operational management group with significant expertise in PGM mining practices, particularly as it relates to the J-M Reef ore body. In conjunction with implementing the successful operational initiatives referenced above, management has maintained a disciplined focus on safety, yielding a significant improvement in the Company’s incident rate (measured by reportable incidents per 200,000 hours worked) Specifically, our management has helped reduce the Company’s incident rate by more than 71% since 2000. Our improved safety track record has contributed to the attraction and retention of employees. The employee turnover rate has been reduced from more than 25% in 2008 to approximately 7% in 2010 year to date. Our management has also focused on maintaining strict compliance with environmental regulations, while being proactively involved with local and regional environmental groups. This is reflected in our notable track record of environmental compliance over many years dating back to the startup of our mining operations. S-6 RECENT DEVELOPMENTS Marathon PGM Acquisition On November 30, 2010, we announced the completion of our acquisition of the PGM-copper assets of Marathon PGM Corporation, or Marathon PGM, for a 50:50 split of cash and Stillwater shares valued at approximately US$133 million. Marathon PGM holds a number of PGM-copper assets that are of particular interest to us, including the Marathon project in Ontario, Canada, located near the town of Marathon near the northern shore of Lake Superior. The feasibility study for this property contemplates production of about 200,000 ounces per year of palladium and platinum, along with about 37 million pounds per year of copper (which will be produced as a by-product and generate sales that will serve as a credit to substantially reduce the cash costs for production of PGMs), from an open-pit operation expected to be in production by 2014. The base economic case in the feasibility study assumed prices of $2.91 per pound for copper, $1,347 per ounce for platinum and $321 per ounce for palladium. Any significant decline in metal prices below these levels could adversely affect the economics of this project and lead to a reduction in ore reserves. Conversely, a significant increase in metal prices above these levels could have a favorable effect on ore reserves and project economics. The feasibility study anticipates an active mine life of approximately 12 years, although we believe there may be resource potential to extend the mine life. We anticipate construction costs for the mine to be approximately $400 million, to be funded out of our internally generated cash flow and supplemental external financing. In addition to the assumptions noted above with respect to future metal prices, the estimated Marathon PGM production data, mine life, construction cost and timing of commencement of operations are based on a number of assumptions, including assumptions regarding development costs, exchange rates, the timing of permit issuances by governmental agencies and other factors. These assumptions may prove incorrect and many of the factors that will impact actual production levels, costs and project timing are beyond our control. In addition, the information pertaining to Marathon PGM has been derived from Marathon PGM and its agents and was prepared prior to the consummation of our pending acquisition. While we have performed due diligence in connection with the pending acquisition and believe these statements to be accurate in all material respects, we do not possess the same degree of knowledge and understanding of the Marathon PGM properties as we do with respect to the mining properties we have owned and operated for a number of years. Accordingly, investors should not place undue reliance on the forward looking-information presented for the Marathon PGM project. The shareholders of Marathon PGM approved the transaction on November 15, 2010 and we received approval under the Investment Canada Act on November 23, 2010. In consideration for the acquisition of Marathon PGM, we issued 0.112 shares of our common stock for each outstanding common share of Marathon PGM, totaling approximately 3,882,013 shares of our common stock. The measurement of the purchase consideration is based on the market price of $18.92 for each share of our common stock onNovember 30, 2010. Based on that price per share, the shares of our common stock issued represent consideration of approximately $73.4 million atNovember 30, 2010. In addition to the shares of our common stock received, each Marathon PGM shareholder received Cd$1.775 in cash for each Marathon PGM common share. The cash consideration for the Marathon PGM common shares totaled approximately $60.4 million. Graham Creek and Blitz Resource Development Projects On November 17, 2010, we announced plans to proceed with two mine resource delineation and development projects along the Stillwater complex: the Graham Creek Project, immediately to the west of the East Boulder Mine, and the Blitz Project, immediately to the east of the Stillwater Mine. Both projects lie within the boundaries of existing mineral permits, and each would initially be serviced from existing mine infrastructure. Based on indications from historical surface delineation drilling in these areas, we are optimistic that both projects will ultimately add to our PGM reserves. We expect that our capital expenditure budget will be significantly higher in 2011 as we develop these projects and the Marathon project. S-7 CONCURRENT TRANSACTIONS Concurrently with this offering, UBS AG is offering its Mandatorily Exchangeable Notes due June 15, 2012 (the “exchangeable notes”), mandatorily exchangeable for up to a maximum of 9,800,000 shares of our common stock (or a maximum of 11,250,000 shares of our common stock if the over-allotment option granted to the underwriter of such offering is exercised in full), pursuant to an underwritten public offering in which UBS Securities LLC is acting as the underwriter (the “concurrent offering”). The closing of this offering is not contingent upon the closing of the concurrent offering, and the closing of the concurrent offering is not contingent upon the closing of this offering. In connection with the concurrent offering, the selling stockholder has agreed to sell an aggregate of 7,840,000 shares of our common stock (or up to an aggregate of 9,000,000 shares of our common stock if the over-allotment option granted to the underwriter of the concurrent offering is exercised in full) to UBS Securities LLC or an affiliate thereof. The underwriter expects that the shares of common stock purchased from the selling stockholder (which may include shares of common stock purchased by the forward counterparty from UBS Securities LLC (or its affiliate) and subsequently delivered to UBS AG pursuant to the forward transaction described below) will be delivered by UBS AG to holders upon exchange of the exchangeable notes and, under certain circumstances described in the prospectus supplement for the exchangeable notes, to UBS Securities LLC. In connection with the concurrent offering, UBS AG expects to enter into a residual value agreement (the “residual value agreement”) with UBS Securities LLC as described in the prospectus supplement for the exchangeable notes. In addition, in connection with the concurrent offering, UBS AG (or an affiliate thereof) expects to enter into a privately negotiated forward transaction (the “forward transaction”) relating to our common stock with Credit SuisseInternationalor an affiliate thereof (the “forward counterparty”). The terms of the forward transaction (other than the notional number of shares of our common stock underlying such transaction) will generally reflect the economic terms of the exchangeable notes. We understand that UBS AG expects to hedge its obligations under the exchangeable notes through UBS AG or one or more of its affiliates. In addition, the forward counterparty (or an affiliate thereof) expects to hedge its obligations under the forward transaction. Neither we nor the selling stockholder will exercise any control or discretion over this hedging activity. This hedging activity will likely involve trading in our common stock or in other instruments, such as options or swaps, based upon our common stock, and may include sales of common stock acquired by UBS Securities LLC as described in the prospectus supplement for the exchangeable notes. This hedging activity could affect the market price of our common stock, including by depressing it. In addition, hedging activity by market participants and sales of our common stock related to the exchangeable notes, and/or the expectation of distributions of our common stock, in each case, during a period preceding the maturity of the exchangeable notes, could depress the market price of our common stock. See “Risk Factors — Risks Related to the Concurrent Offering.” Assuming the completion of both this offering and the concurrent offering, the selling stockholder willhold approximately 4.9% of our outstanding common stock (or none of our outstanding common stock if the over-allotment options granted to the underwriters of this offering and the underwriter of the concurrent offering are both exercised in full). However, the selling stockholder will still own $80 millionaggregate principal amountof our1.875% Convertible Senior Notes due 2028,which are convertible into up to 3,402,807 shares of our common stock. S-8 SUMMARY FINANCIAL INFORMATION The following table sets forth summary historical financial data which should be read in conjunction with our consolidated financial statements and the notes thereto incorporated by reference into this prospectus supplement. The summary balance sheet data as of December 31, 2009, 2008 and 2007 and the summary statement of operations and summary cash flow data for each of the years in the three-year period ended December 31, 2009 have been derived from the audited consolidated financial statements and related notes incorporated by reference into this prospectus supplement. The summary balance sheet data as of September 30, 2010 and 2009 and the summary statement of operations and summary cash flow data for the nine month periods ended September 30, 2010 and 2009 have been derived from our unaudited consolidated financial statements and related notes incorporated by reference into this prospectus supplement. Nine Months Ended Year Ended September 30, December 31, (Dollars in thousands, except per share data) Summary Operating Information Mine Production $ PGM Recycling Other Total revenues Costs of metal sold Depreciation and amortization Total costs of revenues Marketing General and administrative (Gain) / loss on disposal of property, plant and equipment ) ) Total costs and expenses Operating income (loss) ) ) Other income (expense) Other ) 76 79 Interest income Interest expense ) Induced conversion loss - - ) - - Income (loss) before income tax provision ) Income tax provision - - 30 32 - Net income (loss) Other comprehensive income (loss) , net of tax ) 70 Comprehensive income (loss) $ $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic Diluted Basic earnings (loss) per share ) Diluted earnings (loss) per share ) Summary Balance Sheet Information Cash and cash equivalents $ Investments, at fair market value Inventories Trade receivables Deferred income taxes Other current assets S-9 Nine Months Ended Year Ended September 30, December 31, Total current assets Restricted cash Property, plant and equipment, net Other noncurrent assets Total assets Total current liabilities Long-term debt Other liabilities Total liabilities Total stockholders’ equity Summary Cash Flow Information Net cash provided by operating activities $ Net cash used in investing activities ) Net cash (used in) provided by financing activities ) ) ) Other Data EBITDA(1) $ The following table reconciles EBITDA to operating income: Nine Months Ended Year Ended September 30, December 31, (Dollars in thousands, except per share data) Operating income (loss) $ ) $ ) Loss on long-term investments - Loss/(gain) on disposal of property, plant and equipment ) ) Impairment of property, plant and equipment - Loss on advances on inventory purchases - - Loss on trade receivables - - Impairment of long-term investments - - Restructuring - Adjusted operating income (loss) ) ) Depreciation and amortization EBITDA $ S-10 THE OFFERING Issuer Stillwater Mining Company Common stock offered by the selling stockholder 37,000,000 shares Over-allotment option The underwriters may purchase from the selling stockholder up to an additional 3,813,222 shares of our common stock within 30 days after the date of this prospectus supplement to cover over-allotments, if any, at the public offering price less the underwriting discounts and commissions. Common stock outstanding after this offering and the concurrent offering 101,749,433 shares(1) Common stock to be held by the selling stockholder after this offering and the concurrent offering 4,973,222 shares (or no shares if the underwriters exercise their over-allotment option in full). Additionally, the selling stockholder is the beneficial owner of up to 3,402,807 shares issuable upon conversion of $80 million aggregate principal amount of our 1.875% Convertible Senior Notes due 2028. Dividends We have never declared nor paid cash dividends on our common stock and have no current intention to do so in the foreseeable future. We review our dividend policy periodically and the declaration of any future dividends will be at the discretion of our board of directors and will depend upon our earnings, financial condition, current and anticipated cash needs, contractual restrictions, restrictions imposed by applicable law and other factors that our board of directors deems relevant. See “Price Range of Our Common Stock and Dividend Policy” in this prospectus supplement. Use of proceeds We will not receive any proceeds from any sale of common stock by the selling stockholder. See “Use of Proceeds,” “Selling Stockholder” and “Underwriting” in this prospectus supplement. Risk factors Investing in our common stock involves risks. Potential investors are urged to read and consider the risk factors set forth under “Risk Factors” in this prospectus supplement as well as other information we include or incorporate by reference in this prospectus supplement and the accompanying prospectus. New York Stock Exchange symbol “SWC” The number of shares to be outstanding after consummation of this offering and the concurrent offering is based on 97,867,420 shares of common stock outstanding as of September 30, 2010 and includes 3,882,013 shares issued at closing of the Marathon PGM acquisitionbut excludes 624,596 shares issuable upon exercise of options and 1,498,089 shares reserved for future issuance under our incentive plans. S-11 RISK FACTORS An investment in shares of our common stock involves risks. You should carefully consider the following risk factors and other information contained in this prospectus supplement and the accompanying prospectus, including the information incorporated by reference in each, before making an investment decision. Risks Related to the Company Vulnerability to metals price volatility—changes in supply and demand could reduce market prices. Because our sole source of revenue is the sale of platinum group metals, changes in the market price of platinum group metals may significantly affect profitability. Many factors beyond our control influence the market prices of these metals. These factors include global supply and demand, speculative activities (including relative demand for ETFs holding PGMs), international political and economic conditions, currency exchange rates, and production levels and costs in other PGM-producing countries, principally Russia and South Africa. Our primary business remains the mining of PGMs. As a comparatively low-margin producer in our industry, given our high palladium to platinum ratio relative to the South African mines, over the years we have continued to focus on ways to lower our mining costs and improve mining productivities. In response to the low-PGM price environment that prevailed through much of 2009, we restructured the business to focus on maintaining cash and remaining in a position to take advantage of improved pricing, if and when that should occur. While PGM prices since then have increased and our mining costs have declined, any return to lower PGM prices would impair our operating margins and cash flow. The sharply lowered PGM prices in 2009 also had a negative effect on our recycling segment, which in stronger markets has proven to be a profitable ancillary business that utilizes available capacity in the smelting and refining facilities. Following the steep drop in PGM prices and amid doubts as to collectability under various commitments with suppliers, at the end of 2008 we wrote off $26.0 million of advances to suppliers in our recycling business. The economic downturn has demonstrated that the level of activity in the recycling business is very sensitive to changes in PGM prices. We have since restructured our recycling business model in an effort to reduce our financial exposure in this business, while at the same time continuing to support and foster the recycling segment. While we now believe that we have substantially reduced our exposures within this business, there can be no assurance that we will not incur losses in the future on these activities. Over the last few years, the market price of palladium has been extremely volatile. After reaching a record high price level of $1,090 per ounce in January 2001, the price of palladium declined over a 27-month period until hitting a low of $148 per ounce in April 2003. Thereafter, the price gradually recovered, posting a high of $582 per ounce in April 2008 and then declining sharply to a low of $164 per ounce in December 2008. Palladium prices recovered during 2009, ending the year at $393 per ounce and have generally continued to rise in 2010. As of November 23, 2010, the market price of palladium (based on the London Bullion Market Association afternoon fixing) was $674 per ounce. S-12 The market price of platinum trended generally upward from $440 per ounce at the end of 2001 to $1,530 at the end of 2007. In late January 2008, following the announcement of electrical power shortages in South Africa, the price rose sharply, peaking in March 2008 at $2,273 per ounce in London. Thereafter, the price declined steeply as the economy deteriorated in the second half of 2008, hitting a low of $756 per ounce before ending 2008 at $898 per ounce. During 2009, prices generally recovered, and platinum ended the year quoted in London at $1,461 per ounce. As of November 23, 2010, the London Bullion Market Association afternoon fixing for platinum was $1,640 per ounce. S-13 A prolonged or significant economic contraction in the United States or worldwide could put downward pressure on market prices of PGMs, particularly if demand for PGMs were to decline in connection with reduced automobile demand and more restricted availability of investment credit. If other producers or investors release substantial volumes of platinum group metals from stockpiles or otherwise, the increased supply could reduce the prices of palladium and platinum. Changes in currency exchange rates, and particularly a significant weakening of the South African rand, could reduce relative costs of production and improve the competitive cost position of South African PGM producers. This in turn could make additional PGM investment attractive in South Africa and reduce the worldwide competitiveness of our North American operations. Reductions in PGM prices would adversely affect our revenues, profits and cash flows. Protracted periods of low metal prices could significantly reduce revenues and the availability of required development funds, particularly after our remaining supply agreement expires at the end of 2010, to levels that could cause portions of our ore reserves and production plan to become uneconomic. This could cause substantial reductions to PGM production or suspension of mining operations, impair asset values, and reduce our proven and probable ore reserves. Extended periods of high commodity prices may create economic dislocations that may be destabilizing to PGM supply and demand and ultimately to the broader markets. Periods of high PGM market prices generally are beneficial to our current financial performance. However, strong PGM prices also create economic pressure to identify or create alternate technologies that ultimately could depress future long-term demand for PGMs, and at the same time may incentivize development of otherwise marginal mining properties. Similarly, markets for PGM jewelry are primarily driven by discretionary spending that tends to decline during periods of high prices and may drive the industry toward developing new, more affordable jewelry materials. See “Users of PGMs may reduce their consumption and substitute other materials for palladium and platinum” for additional discussion of these risks. We depend upon a few customers and our sales and operations could suffer if we lose any of them or fail to renew agreements with them. We are party to a sales agreement with Ford Motor Company for palladium and platinum produced from our mines which is scheduled to expire at the end of 2010. For more information about our sales agreements, see “Business –– PGM Sales and Hedging Activities.” For additional discussion of hedging risks, see “–– Hedging and sales agreements could limit the realization of higher metal prices.” Our sales agreement with Ford in total represented about 53.4% of our 2009 revenues and 48% of our revenues for the nine month period ended September 30, 2010. Under the agreement, we currently have committed 80% of our mined palladium production and 70% of our mined platinum production through 2010. Metal sales are priced at a modest discount to market, with floor and ceiling prices that apply to all or a portion of the sales. Accordingly, we benefit if the market price drops below the floor price of the agreement but are unable to realize the full market price if the market price exceeds the ceiling price of the agreement. The Ford agreement will expire at the end of 2010. We believe the Ford agreement is unlikely to be renewed or replaced with an agreement having similar price floors and ceilings, and if not we will be directly dependent on PGM market prices, without the price protection or risk due to the floors and ceilings in the current agreement. Should we be unable to renew the Ford agreement on similar terms and if the market price of PGMs subsequently proves insufficient to cover our operating and capital costs of production, then our operations might have to be curtailed, suspended or closed. Thus, termination of the Ford supply agreement could have a material adverse effect on us. In any sales agreement, we are subject to the customer’s compliance with the terms of the agreement, its ability to terminate or suspend the agreement and the customer’s willingness and ability to pay. In the event we become involved in a disagreement with our customer, their compliance with the associated agreements may be at risk. In such an event, our operating plans could be threatened. Thus, termination or breach by a customer could adversely impact our operations and financial results. S-14 Reliance on third parties for sourcing of recycling materials and the concentration of recycling sources creates the potential for losses. We have available smelter and base metal refinery capacity and purchase catalyst materials from third parties for recycling activities to recover PGMs. We have entered into sourcing arrangements for catalyst material with several suppliers. We are subject to the suppliers’ compliance with the terms of these arrangements and their ability to terminate or suspend the agreement. Should one of these sourcing arrangements be terminated, we could suffer a loss of profitability as a result of the termination. This loss could negatively affect our business, financial condition and results of operations. Similarly, these suppliers source material from various third parties in a competitive market, and there can be no assurance of the suppliers’ continuing ability to source material on our behalf at current volumes and prices. Any continuing issue associated with the suppliers’ ability to source material could have an adverse effect on our profitability. Under these sourcing arrangements, we may from time to time advance cash to support the purchase and collection of these spent catalyst materials. These advances are reflected as advances on inventory purchases and included in other assets on our balance sheet until such time as the material has been received and title has transferred to us. In some cases, we have a security interest in the materials that the suppliers have procured but we have not yet received. However, a portion of the advances are unsecured and the unsecured portion of these advances is fully at risk. Following the sharp decline in PGM prices during the second half of 2008, the volume of spent catalyst material received from our recycling suppliers diminished significantly. This was an industry-wide trend in which some of the suppliers incurred significant inventory losses, and a few even exited the business. Following the decline in PGM prices and doubts as to collectability under various commitments with suppliers, the 2009 and 2008 recycling results included write-downs of $0.5 million and $26.0 million, respectively, of advances to suppliers in its recycling business. Subsequently, we have restructured our recycling business model in an effort to reduce the need for unsecured advances. However, there can be no assurance that we will not incur additional recycling losses in the future. We also customarily enter into fixed forward sales and financially settled forward contracts for metal produced from recycling of catalysts, typically at the time the catalyst material is purchased. For our fixed forward sales related to recycling of catalysts, we are subject to the customers’ compliance with the terms of the agreements, their ability to terminate or suspend the agreements and their willingness and ability to pay. The loss of any of these agreements, the inability to meet our expected production levels or failure of a counterparty to perform could require us to sell or purchase the contracted metal, potentially at a loss in the open market. Our recycling segment generates supplemental earnings and cash flow to help support the economics of the mining business when PGM prices are low. The economics of the recycling segment to a large extent have been regarded as incremental within the processing operations, with the result that recycling volumes have attracted only an incremental share of the processing costs. Volumes of recycling materials available in the marketplace diminished substantially in response to the drop in PGM prices in late 2008 and early 2009. These lower recycling volumes result in less earning and cash flow from the recycling segment, and therefore less economic support for the mining operations. The recycling segment in turn depends upon the copper and nickel produced from mine concentrates to extract the PGMs in recycled material within our processing facilities. Should it become necessary at any point to reduce or suspend operations at the mines, the proportion of processing costs allocated to the recycling segment would increase substantially, making the recycling segment less profitable. Further, the ability to operate the smelter and refinery without significant volumes of mine concentrates has never been demonstrated and would likely require modification to the processing facilities. There is no assurance that the recycling facilities can operate profitably in the absence of significant mine concentrates, or that capital would be available to complete necessary modifications to the processing facilities. S-15 We may be competitively disadvantaged as a primary PGM producer with a preponderance of palladium. Our products compete in a global market place with the products of other primary producers of PGMs and with companies that produce PGMs as a by-product. In many cases, the other primary producers mine ore reserves with a higher ratio of platinum to palladium than us and as a result enjoy higher average realizations per ounce than us. We also compete with mining companies that produce PGMs as a by-product of their primary commodity, principally nickel. Because our U.S. based cost structure is denominated in dollars, if the U.S. dollar strengthens relative to other currencies, our competitors may still operate profitably, while we may not. Furthermore, non-primary producers of PGMs who regard PGMs as a by-product will generally continue to produce and sell PGMs when prices are low, as PGMs are not their principal commodity. Achievement of our production goals is subject to uncertainties. Based on the complexity and uncertainty involved in operating underground mines, it is challenging to provide accurate production and cost forecasts. We cannot be certain that either the Stillwater or the East Boulder mine will achieve the production levels forecasted or that the expected operating cost levels will be achieved or that funding will be available from internal and external sources in requisite amounts or on acceptable terms to sustain the necessary ongoing development work. Failure to achieve our production forecast negatively affects our revenues, profits and cash flows. As the extent of underground operations continues to expand at depth and horizontally, it is likely that operating costs will increase unless employee productivity is increased commensurately. Also, as additional underground infrastructure is constructed, amortization expense may increase unless additional ore reserves are identified. Such increased costs could adversely affect our profitability. The East Boulder Mine commenced commercial operations in 2002 and has never reached its original planned 2,000 ton-per-day operating rate on a sustainable basis. Ore grades at the East Boulder Mine also are typically lower than comparable grades at the Stillwater Mine. Partially as a result, production costs per ounce at the East Boulder Mine have generally been significantly higher than at the Stillwater Mine. We have put in place various operating plans and programs that are intended to reduce production costs at both the East Boulder and Stillwater mines, but there can be no assurance that these plans and programs will be sufficient to maintain economic operations, and actual production, cash operating costs and economic returns achieved in the future may differ significantly from those currently estimated or those established in future studies and estimates. Because cash costs per ounce and economic returns depend on ore grade and the mix of stope being mined, cash costs can be higher from quarter to quarter, as was the case in the third quarter of 2010. During 2007 and 2008, attrition rates at the Stillwater and East Boulder mines exceeded already high historical experience, resulting in shortages of skilled miners and disruptions to mining efficiency. With the more difficult economic conditions during 2009, we saw these attrition rates decline to levels well below the historical trend, with accompanying improvements in productivity. While we believe that the improvements in productivity realized during 2009 were attributable to more than just a more stable workforce, if the economy recovers significantly in the future, the competition for skilled miners may resume and we may see our employee attrition rates increase. This in turn could prove disruptive to our workforce and result in lower productivity and higher costs. See “Limited availability of additional mining personnel and uncertainty of labor relations may affect our ability to achieve our production targets” below for further discussion of this and related issues. Ore reserves are very difficult to estimate and ore reserve estimates may require adjustment in the future; changes in ore grades, mining practices and economic factors could materially affect our production and reported results. Ore reserve estimates are necessarily imprecise and depend to some extent on statistical inferences drawn from limited drilling, which may prove unreliable. Reported ore reserves are comprised of a proven component and a probable component. For proven ore reserves, distances between samples can range from 25 to 100 feet, but are typically spaced at 50-foot intervals both horizontally and vertically. The sample data for proven ore reserves S-16 consists of survey data, lithologic data and assay results. We enter this data into a 3-dimensional modeling software package, where it is analyzed to produce a 3-dimensional solid block model of the resource. The assay values are further analyzed by a geostatistical modeling technique (kriging) to establish a grade distribution within the 3-dimensional block model. Dilution is then applied to the model and a diluted tonnage and grade is calculated for each block. Probable ore reserves are based on longer projections, up to a maximum radius of 1,000 feet beyond the limit of existing drill-hole sample intercepts of the J-M Reef obtained from surface and underground drilling. Statistical modeling and established continuity of the J-M Reef as determined from results of mining activity to date support our technical confidence in estimates of tonnage and grade over this projection distance. Where appropriate, projections for the probable ore reserve determination are constrained by any known or anticipated restrictive geologic features. The probable ore reserve estimate of tons and grade is based on the projection of factors calculated from adjacent proven ore reserve blocks or from diamond drilling data where available. The factors consist of a probable area, proven yield in tons per foot of footwall lateral, average grade and percent mineable. The area is calculated based on projections up to a maximum of 1,000-feet from known drill contacts; the proven yield (in tons per foot of footwall lateral) and grade are calculated based on long-term proven ore reserve results in adjacent areas; and the percent mineable is calculated based on long-term experience from actual mining in adjacent areas. Contained ounces are calculated based on area divided by 300 (square feet) times proven yield in tons per foot of footwall lateral times grade (ounces per ton) times percent mineable (%). As a result, probable ore reserve estimates are less reliable than estimates of proven ore reserves. Both proven and probable ore reserve projections are also limited where appropriate by certain modifying factors, including geologic evidence, economic criteria and mining constraints. Actual period-to-period conversion of probable ore reserves to proven ore reserves may result in increases or decreases to the total reported amount of ore reserves. Conversion, an indicator of the success in upgrading probable ore reserves to proven ore reserves, is evaluated annually as described under “Business — Proven and Probable Ore Reserves.” Conversion rates are affected by a number of factors, including geological variability, quantity of tonnage represented by the period drilling, applicable mining methods and changes in safe mining practices, economic considerations and new regulatory requirements. The following table illustrates the conversion rates of probable to proven ore reserve tons realized by year from 2000 through 2009: Historic Year ended Weighted December 31, Average (2) (in percent) Stillwater Mine 90 83 74 68 94 101 62 52 71 104 111 East Boulder Mine (1) 95 24 71 91 86 91 88 * The East Boulder Mine commenced full-time commercial production on January 1, 2002. Historic Weighted Average period is 1997 to 2009. Ore reserve conversion has trended below 100% at both mines in recent years. The very low conversion at the East Boulder Mine in 2009 is not statistically significant, as almost no development work was done in that year. Conversion may also be affected by the choice of mining methods applied in each area and by the statistical variability of ore yield in different zones within the mine. In recent years the Stillwater Mine has been developing through a highly variable zone on the west end of the mine in order to access the Lower West area, where ore yields are expected to be much more consistent. This variable zone has been demonstrated to include extensive stretches that are essentially barren of ore, interspersed with occasional ore pockets that are high grade and of substantial size. While we believe that once through this variable zone our conversion success will improve substantially, there can be no assurance at this time that we will actually realize that improvement. If the improvement does not materialize, we may need to reduce our reported probable reserves to reflect the lower conversion we have experienced. Ore reserve estimates are expressions of professional judgment based on knowledge, experience and industry practice. We cannot be certain that our estimated ore reserves are accurate, and future conversion and S-17 production experience could differ materially from such estimates. Should we encounter mineralization or formations at any of our mines or projects different from those predicted by drilling, sampling and similar examinations, reserve estimates may have to be adjusted and mining plans may have to be altered in a way that might adversely affect our operations. Declines in the market prices of platinum group metals may render the mining of some or all of our ore reserves uneconomic. The grade of ore may vary significantly from time to time and between the Stillwater Mine and the East Boulder Mine, as with any mining operation. We cannot provide assurance that any particular quantity of metal may be recovered from the ore reserves. Moreover, short-term factors relating to the ore reserves, such as the availability of production workplaces, the need for additional development of the ore body or the processing of new or different ore types or grades, may impair our profitability in any particular reporting period. As discussed above, ore reserve estimates are imprecise and depend to some extent on statistical inferences drawn from limited drilling, which may prove unreliable. In addition, a report by Pincock, Allen & Holt based on their independent review of our operations in March 2010 indicated that in their opinion our procedures for defining probable reserves differ from industry standard practice. Thus, others could very likely conclude that our reserves pose a larger risk to an investment in us than is implied by the use of the term “probable.” An extended period of low PGM prices could result in a reduction of ore reserves and potential further asset impairment charge. We review and evaluate our long-lived assets for impairment when events and changes in circumstances indicate that the related carrying amounts of our assets may not be recoverable. Impairment is considered to exist if the total estimated future cash flows on an undiscounted basis are less than the carrying amount of the asset. Estimations of future cash flows take into account estimates of recoverable ounces, PGM prices (considering current and historical prices, long-term sales contract prices, price trends and related factors), production levels and capital and reclamation expenditures, all based on life-of-mine plans and projections. If we determine that the carrying value of a long-lived asset is not recoverable and the asset is impaired, then we must determine the fair value of the impaired asset. If fair value is lower than the carrying value of the assets, then the carrying value must be adjusted down to the fair value. If the fair value of the impaired asset is not readily determinable through equivalent or comparable market price information, we normally engage the services of third-party valuation experts to develop or corroborate fair value assessments. Were we to experience a prolonged period of low PGM prices adversely affecting the determination of ore reserves, we could face one or more impairment adjustments. Assumptions underlying future cash flows are subject to risks and uncertainties. Any differences between projections and actual outcomes for key factors such as PGM prices, recoverable ounces, and/or our operating performance could have a material effect on our ability to recover the carrying amounts of our long-lived assets, potentially resulting in impairment charges in the future. We estimated as of December 31, 2009, that the combined long-term PGM market price level below which ore reserves start to be constrained economically was about $400 per ounce. See “Business — Proven and Probable Ore Reserves” for a chart illustration. As in past years, we engaged Behre Dolbear & Company (USA), Inc., or Behre Dolbear, at December 31, 2009, as third-party independent geological experts to review and express their opinion on our reserve calculations. We perform our ore reserve economic assessment using a twelve-quarter trailing price in order to level out short-term volatility in metals prices, viewing the twelve-quarter trailing average as a reasonable surrogate for long-term future PGM prices over the period when the reserves will be mined. Our combined twelve-quarter trailing weighted average price for platinum and palladium at December 31, 2009 was about $556 per ounce. At this price, our geologic ore reserves at each mine can be shown to generate (undiscounted) positive cash flow over the life of the reserve. Consequently, our ore reserves were not constrained economically at December 31, 2009. It is important to note that, if PGM prices were to fall for an extended period, the trailing twelve-quarter price would gradually decline. Following our methodology, there can be no assurance that our reported proven and probable ore reserves will not be constrained economically in the future. S-18 Users of PGMs may reduce their consumption and substitute other materials for palladium and platinum. High PGM prices may lead users of PGMs to seek substitutes for palladium and platinum or to reduce the amounts of these metals they consume. The automobile, jewelry, electronics and dental industries are the largest consumers of palladium. Palladium demand in these applications is sensitive to market prices. In response to supply concerns and high market prices for palladium, automobile manufacturers in the past have sought more efficient configurations that allow them to “thrift down” the amount of PGMs they consume in any particular catalytic converter. There has been some substitution of other metals for palladium in electronics and dental applications in periods of high palladium prices. High platinum prices likewise tend to reduce demand for platinum. The principal uses for platinum are in the automobile and chemical industries and for jewelry. Substitution in all of these industries may increase significantly and discretionary consumption may decline if platinum market prices rise or if supply becomes constrained. Identification of significant substitutes for these metals, particularly in automotive catalysts, could result in a material and sustained PGM price decrease, which would negatively affect our revenues and profitability. High PGM prices will continue to drive users toward ever more efficient utilization of PGMs. As already noted, the development of new flow geometries and substrate configurations have resulted in “thrifting down” the amount of PGMs in catalytic converters required to meet emission standards. Recently, apparently in response to high PGM prices, certain PGM consumers have announced new nanotechnology applications that may allow further significant reductions in the volume of PGMs required in each catalytic converter. These emerging applications, although to an extent offset by increasingly stringent emissions regulations, could tend to drive down PGM demand in the future and result in lower PGM prices. To the degree that existing and future environmental regulations tend to create disincentives for the use of internal combustion engines, demand for platinum and palladium in automotive catalytic converters could be reduced. This in turn could drive down PGM prices and could impair our financial performance. If we are unable to obtain surety coverage to collateralize our reclamation liabilities, operating permits may be affected. We are required to post surety bonds, letters of credit, cash or other acceptable financial instruments to guarantee the future performance of reclamation activities at the Stillwater and East Boulder mines. The total availability of bonding capacity from the U.S. insurance industry has declined in recent years and the cost of such capacity has at times increased. Should increased bonding requirements be imposed in the future and we find ourselves unable to obtain the required bonds or otherwise provide acceptable surety, the ability to operate under existing operating permits would likely be curtailed, which could have a significant adverse effect on our operations. Mining risks and potential inadequacy of insurance coverage – our business is subject to significant risks that may not be covered by insurance. Underground mining and milling, smelting and refining operations involve a number of risks and hazards, including: unusual and unexpected rock formations affecting ore or wall rock characteristics, ground or slope failures, cave-ins, ground water influx, rock bursts and other mining or ground-related problems, environmental hazards, industrial accidents, organized labor disputes or work slow-downs, S-19 metallurgical and other processing, smelting or refining problems, wild fires, flooding and periodic interruptions due to inclement or hazardous weather conditions or other acts of God, mechanical equipment failure and facility performance problems, and availability and cost of critical materials, equipment and skilled manpower. Such risks could result in damage to, or destruction of, mineral properties or production facilities, personal injury or death, environmental damage, delays in mining or processing, monetary losses and possible legal liability. Several fatal accidents and other non-fatal serious injuries have occurred at our mines since operations began in 1986. Future industrial accidents or occupational disease occurrences could have a material adverse effect on our business and operations. We cannot be certain that our insurance will cover certain risks associated with mining or that we will be able to maintain insurance to cover these risks at economically feasible premiums. We might also become subject to liability for environmental damage or other hazards which may be uninsurable or for which we may elect not to insure because of premium costs or commercial impracticality. Such events could result in a prolonged interruption in operations that would have a negative effect on our ability to generate revenues, profits, and cash flow. Hedging and sales agreements could limit the realization of higher metal prices or require us to cover shortfalls in metal production through market purchases. We enter into derivative contracts and other hedging arrangements occasionally in an effort to reduce the potential negative effect of adverse price changes on our cash flow. These arrangements typically consist of contracts that require us to deliver specific quantities of metal, or to financially settle the obligation in the future at specific prices. We may also in the future hedge pricing through the sale of call options and the purchase of put options. See “Business — PGM Sales and Hedging Activities” for a discussion of our hedge positions. While hedging transactions are intended to reduce the negative effects of price decreases, they have also prevented us at times from benefiting fully from price increases. If PGM prices are above the price at which future production has been hedged, we will experience an opportunity loss upon settlement. We have a sales agreement that includes floor prices and ceiling prices for sales of a portion of our mine production. To the extent PGM prices exceed the ceiling prices in the sales agreement, we do not receive full market price at the time of sale. Furthermore, following the expiration of the sales agreement on December 31, 2010, we will no longer have the benefit of the floor prices as financial protection against low PGM prices. For a description of this agreement, see “Business –– PGM Sales and Hedging Activities”. Changes to regulations and compliance with regulations could affect production, increase costs and cause delays. Our business is subject to extensive federal, state and local environmental controls and regulations, including regulations associated with the implementation of the Clean Air Act, Clean Water Act, Resource Conservation and Recovery Act, Metals Mines Reclamation Act and numerous permit stipulations as documented in the Record of Decision for each operating entity. This body of laws is continually changing and, as a general rule, is becoming more restrictive. Compliance with these regulations requires us to obtain permits issued by federal, state and local regulatory agencies. Certain permits require periodic renewal and/or review of our performance. We cannot predict whether we will be able to renew such permits or whether material changes in permit conditions will be imposed. Nonrenewal of permits or the imposition of additional conditions could eliminate or severely restrict our ability to conduct our operations. See “Business –– Regulatory and Environmental Matters.” Compliance with existing and future environmental laws and regulations may require additional control measures and expenditures, which we cannot reasonably predict. Environmental compliance requirements for new or expanded mining operations may require substantial additional control measures that could materially affect permitting and proposed construction schedules for such facilities. Under certain circumstances, facility construction S-20 may be delayed pending regulatory approval. Expansion may require new environmental permitting at the Stillwater Mine and mining and processing facilities at the East Boulder Mine. Private parties may pursue legal challenges of our permits. See “Business –– Regulatory and Environmental Matters.” Our activities are also subject to extensive federal, state and local laws and regulations governing matters relating to mine safety, occupational health, labor standards, prospecting, exploration, production, exports, smelting and refining operations and taxes. Compliance with these and other laws and regulations, including requirements implemented under guidance from the Department of Homeland Security, could require additional capital outlays, which could negatively impact our cash flow. Our mining operations are located adjacent to the Absaroka-Beartooth Wilderness Area and are situated approximately 30 miles from the northern boundary of Yellowstone National Park. While we work closely and cooperatively with local environmental organizations, the Montana Department of Environmental Quality and the United States Forest Service, there can be no assurance that future political or regulatory efforts will not further restrict or seek to terminate our operations in this sensitive area. For the past several years, we have been experimenting with various bio-diesel blends and modifying some of our mining practices underground in an effort to comply with more restrictive Mine Safety and Health Administration, or MSHA, limits on diesel particulate matter, or DPM, exposure for underground miners. These new limits went into effect on May 20, 2008. Compliance with the revised MSHA DPM standards continues to be a challenge for us and within the mining industry generally, although we have taken measures that have put us substantially in compliance with the new limits. However, no assurance can be given that occasional challenges with DPM compliance will not affect us in the future. Various legislative initiatives have been introduced and, in some cases, enacted mandating additional safety and health measures for mining employees, augmenting disclosure obligations and providing stronger penalties for failure to comply. We believe we have a highly effective safety program in place for our employees, but there can be no assurance that we will be in compliance with future legislated initiatives or that we will not incur significant penalties under these initiatives. Our credit rating is below investment grade, potentially limiting future credit availability and increasing potential borrowing costs. Our credit standing is rated by Moody’s Investors Service and Standard and Poor’s. Comments from both agencies regularly express concern with our lack of diversity, pending termination of the Ford agreement, relatively high mining costs and volatile pricing environment. Our credit ratings will likely make it more costly to obtain some forms of third-party financing in the future. Although we currently believe we have adequate liquidity available at the current time, should we need to access the credit markets in the future, our comparatively low credit rating could be an impediment to obtaining sufficient additional debt or lines of credit. Should we require additional credit capacity in the future and be unable to obtain it, we might not be able to meet our obligations as they come due and we could be compelled to restructure or seek protection from creditors. Limited availability of additional mining personnel and uncertainty of labor relations may affect our ability to achieve our production targets. Our operations depend significantly on the availability of qualified miners. In our industry, we must compete for individuals skilled in the operation and development of underground mining properties. The number of such persons is limited, and significant competition exists to obtain their skills. We cannot be certain that we will be able to maintain an adequate staff of miners and other personnel or that our labor expenses will not increase as a result of a shortage in the availability of such workers. Failure to maintain an adequate staff of qualified miners could result in lower mine production and impair our financial performance. Our represented employees located at the Stillwater Mine and at the Columbus processing facilities are covered by a collective bargaining agreement with USW Local 11-0001 that will expire July 1, 2011. The represented employees at the East Boulder Mine are covered by a separate collective bargaining agreement with S-21 USW Local 11-0001 that will expire on July 1, 2012. There is no assurance that we can achieve a timely or satisfactory renewal of either of these agreements as they expire. A strike or other work stoppage by our represented employees could result in a significant disruption of our operations and higher ongoing labor costs. Uncertainty of title to properties – the validity of unpatented mining claims is subject to title risk. We have a number of unpatented mining and mill site claims. See “Business –– Title and Royalties.” The validity of unpatented mining claims on public lands is often uncertain and possessory rights of claimants may be subject to challenge. Unpatented mining claims may be located on lands open to appropriation of mineral rights and are generally considered to be subject to greater title risk than other real property interests because the validity of unpatented mining claims is often uncertain and vulnerable to challenges by third parties or the federal government. The validity of an unpatented mining claim or mill site, in terms of its location and its maintenance, depends on strict compliance with a complex body of federal and state statutory and decisional law and, for unpatented mining claims, the existence of a discovery of valuable minerals. In addition, few public records exist to definitively control the issues of validity and ownership of unpatented mining claims or mill sites. While we pay annual maintenance fees and have obtained mineral title reports and legal opinions for some of the unpatented mining claims or mill sites in accordance with the mining laws and what we believe is standard industry practice, we cannot be certain that the mining laws will not be changed nor that our possessory rights to any of our unpatented claims may not be deemed defective and challenged. Any change in the mining law could include the imposition of a federal royalty provision on unpatented claims, which could have an adverse effect on our economic performance. The complexity of processing platinum group metals poses operational and environmental risks in addition to typical mining risks. Our processing facilities include concentrators at each mine site that grind the ore and extract the contained metal sulfides, and a smelter and base metal refinery located in Columbus, Montana. These processes ultimately produce a PGM filter cake that is shipped for final refining to third party refiners. The Columbus operations involve pyrometallurgical and hydrometallurgical processes that utilize high temperatures, pressures, caustic chemicals and acids to extract PGMs and other metals from the concentrator matte. These processes also generate waste gases that are scrubbed to eliminate sulfur dioxide emissions. While the environmental and safety performance of these facilities to date has been outstanding, there can be no assurance that incidents such as solution spills, sulfur dioxide discharges, explosions or accidents involving hot metals and product spills in transportation will not occur in the future. Such incidents potentially could result in more stringent environmental or operating restrictions on these facilities and additional expenses for us, which could have a negative impact on our results of operations and cash flows. Further, we process virtually all of our metals through these processing facilities, and any incident interrupting processing operations for an extended period would have a material adverse effect on our performance. Risks Related to the Marathon PGM Acquisition S-22 We may be unable to obtain financing to develop the Marathon project. Our ability to achieve our long-term goals with respect to the Marathon project will depend upon our ability to develop an open-pit mine on the Marathon resource that will produce at budgeted levels. The costs of constructing an open pit mine are substantial, and we have estimated that the project will require approximately $400 million (which does not including financing costs and related expenses) to become operational, although actual amounts could vary from this estimate if our assumptions are incorrect. The Marathon project has no independent source of operating income, and so we expect to finance this project through a combination of our internal cash flows and supplemental external financing. Our ability to obtain financing from both of these sources will be highly dependent on PGM pricing. There can be no assurance that we will be able to obtain sufficient financing in the future to execute our business plan with respect to the Marathon project, or that the terms of such financing, if available, will be attractive to us. Should we determine to finance the Marathon project by incurring additional indebtedness, it could create substantial leverage and related risks. As of September 30, 2010, we had approximately $196 million of long term debt. Increasing our indebtedness could have important consequences to you and significant effects on our business. For example, it could: limit our ability to borrow additional amounts to fund working capital, capital expenditures, debt service requirements, execution of our business strategy or acquisitions and other purposes; require us to dedicate a substantial portion of our cash flow from operations to pay principal and interest on our debt, which would reduce the funds available to us for other purposes; make us more vulnerable to adverse changes in general economic, industry and competitive conditions, in government regulation and in our business by limiting our flexibility in planning for, and making it more difficult for us to react quickly to, changing conditions; expose us to risks inherent in interest rate fluctuations if any of our borrowings are at variable rates of interest, which could result in higher interest expenses in the event of increases in interest rates; and make it more difficult for us to satisfy our financial obligations. Development of the Marathon project may not be completed or may be delayed, which could adversely affect our future profitability or operating results. The construction, commissioning, and start-up of the Marathon mine project is a significant undertaking and changes in costs, construction schedules, and metals prices can affect project economics. There are a number of factors that can affect costs and construction schedules, including, but not limited to, the difficulty of estimating construction costs over a period of more than one year; delays in obtaining equipment, material, services and permits or permit amendments essential to completing the Marathon project in a timely manner; changes in environmental, safety or other government regulation; the availability of labor, power, transportation, commodities and infrastructure; design and instrumentation modifications; changes in input commodity prices and labor costs; weather and severe climate impacts; potential delays related to social and community issues; and fluctuation in foreign currency exchange rates. There can be no assurance that we will complete development of the Marathon project in accordance with current expectations or at all. S-23 Ore reserves are difficult to estimate and there is no guarantee that the estimated reserves located within the Marathon resource are accurate. The success of the Marathon PGM acquisition will depend in large part on the extent to which we have accurately estimated the reserves located at the Marathon site. Resource determination involves significant estimates and statistical inferences based on limited data. Ore reserves are subject to revision not only as a result of new geological information, but also as a consequence of economic or market fluctuations and legislative changes. As a result, reported ore reserves may be subject to change over time, and there is no assurance that proven and probable ore reserves as reported will ultimately result in equivalent mineral production. Substantial expenditures are required to establish proven and probable ore reserves through drilling. We understand that Marathon PGM engaged Micon International Limited, as third-party independent geological experts to review and express their opinion on Marathon PGM’s reserve calculations. The accuracy of Marathon PGM’s reserves is subject to uncertainties similar to those we face. We do not possess the same degree of knowledge and understanding of the Marathon properties as we do with respect to the mining properties we have owned and operated for a number of years. Accordingly, investors should not place undue reliance on the forward looking-information presented for the Marathon project. See “– Risks Related to the Company – Ore reserves are very difficult to estimate and ore reserve estimates may require adjustment in the future; changes in ore grades, mining practices and economic factors could materially affect our production and reported results.” Risks Related to the Ownership of Our Common Stock The price of our common stock is highly volatile. Our certificate of incorporation currently authorizes us to issue up to 200 million shares of common stock, and as of September 30, 2010, we had 97,867,420 shares of common stock outstanding. The price of our common stock is highly volatile, with a 12 month range of $6.01 to $18.48 as of September 30, 2010. Of these shares, approximately 48 million shares (which are currently freely tradable), the shares of common stock sold in this offering, and the shares of our common stock (if any) delivered to holders of exchangeable notes upon exchange on the maturity date (including upon an early exchange), will be freely tradable, without restriction, in the public market. As a result, we may experience higher than historical trading volume in our common stock, which could lead to greater volatility in the price of our common stock than has existed in the past. Additionally, the price of our common stock may fluctuate due to factors such as: actual or anticipated fluctuations in quarterly and annual results; changes in market prices of PGMs; differences between actual and forecasted production levels; market conditions in the industry; changes in government regulation; fluctuations in our quarterly revenues and earnings and those of our publicly held competitors; shortfalls in our operating results from levels forecast by securities analysts; announcements concerning us or our competitors; and the general state of the securities markets. S-24 Future sales of our common stock or the issuance of other equity may adversely affect the market price of our common stock. Sales of our common stock, including common stock that may be issued upon conversion of our convertible bonds or the exchangeable notes being issued in the concurrent offering could depress the market price of our common stock and impair our ability to raise capital through the sale of additional equity securities. We cannot predict the effect that future sales of our common stock or other equity-related securities would have on the market price of our common stock. Non-U.S. Holders may be subject to U.S. federal income tax on gain recognized upon sale or other taxable disposition of our common stock. It is possible that we may be a United States real property holding corporation for U.S. federal income tax purposes. As a result, a Non-U.S. Holder (as defined in the section “Certain U.S. Federal Income Tax Considerations for Non-U.S. Holders of Shares of Our Common Stock”) may be subject to U.S. federal income tax on any gain recognized on the sale or other disposition of our common stock. Whether or not a Non-U.S. Holder is subject to income tax and withholding as described above depends on the amount of our common stock such Non-U.S. Holder holds and whether our common stock is considered to be "regularly traded" on an established securities market within the meaning of the applicable Treasury Regulations. Because the selling stockholder owns at least 50% of the outstanding shares of our common stock, it is possible that shares of our common stock may not be considered "regularly traded" for this calendar quarter. However, once the selling stockholder disposes of its interests in this offering, shares of our common stock will be considered "regularly traded" for successive calendar quarters. You should refer to the section “Certain U.S. Federal Income Tax Considerations for Non-U.S. Holders of Shares of Our Common Stock” in this prospectus supplement for more information. Risks Related to the Concurrent Offering Hedging activity and sales of our common stock related to the exchangeable notes could depress our stock price. We understand that UBS AG expects to hedge its obligations under the exchangeable notes through UBS AG or one or more of its affiliates. In addition, the forward counterparty (or an affiliate thereof) expects to hedge its obligations under the forward transaction. Neither we nor the selling stockholder will exercise any control or discretion over this hedging activity. This hedging activity will likely involve trading in our common stock or in other instruments, such as options or swaps, based upon our common stock, and may include sales of common stock acquired by UBS Securities LLC as described in the prospectus supplement for the exchangeable notes. This hedging activity could adversely affect the market price of our common stock. The market for the exchangeable notes may affect the market for our common stock. Any market that develops for the exchangeable notes is likely to influence and be influenced by the market for our common stock. For example, the price of our common stock could become more volatile and could be depressed by investors’ anticipation of the potential distribution into the market of substantial additional amounts of our common stock upon exchange of the exchangeable notes on the maturity date (including upon an early exchange), by possible sales of our common stock by investors who view the exchangeable notes as a more attractive means of equity participation in us, and by hedging or arbitrage trading activity that may develop involving the exchangeable notes and our common stock. In addition, UBS Securities LLC may from time to time, prior to the maturity date of the exchangeable notes, resell shares of our common stock in the market as described in the prospectus supplement for the exchangeable notes, which could have the effect of depressing the market for our common stock. Upon completion of the concurrent offering, UBS AG and/or its affiliates will hold a portion of our common stock and could influence matters requiring stockholder approval. UBS AGand the forward counterparty (or their respective affiliates)will have the right to vote all shares of our common stock that they beneficially own on the record date with respect to such vote, including the 7,840,000 shares of our common stock (or up to 9,000,000 shares of our common stock if the over-allotment option granted to the underwriter of the concurrent offering is exercised in full) purchased from the selling stockholder, to the extent, prior to the applicable record date, that UBS AG and the forward counterparty (or their respective affiliates), as the case may be, have not sold such shares and holders of exchangeable notes have not become (or been deemed to become) record holders of such shares. UBS AG and the forward counterparty (or their respective affiliates) are not prohibited from buying shares of our common stock in public or private transactions. As a result, UBS AG and the forward counterparty (or their respective affiliates) may be able to exercise significant influence over matters requiring stockholder approval, including the election of directors, the adoption of amendments to our certificate of incorporation and bylaws and approval of significant corporate transactions. However, UBS AG and the forward counterparty have each agreed to vote the sharesthey beneficially own to hedge or satisfy their obligations underthe exchangeable notes and the forward transaction, respectively,in proportion to the vote of the rest of our outstanding shares. Each of UBS AG and the forward counterparty is bound by this voting agreement only for so long as the number of shares it beneficially owns to hedge or satisfy its obligations under the exchangeable notes or the forward transaction, respectively, isequal to or greater than 2.5 million shares of our common. S-25 USE OF PROCEEDS We will not receive any proceeds from the sale of our common stock by the selling stockholder in this offering. See “Selling Stockholder” and “Underwriting.” S-26 CAPITALIZATION The following table sets forth our cash and cash equivalents and our capitalization as of September 30, 2010. You should read the following table in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this prospectus supplement. As of September 30, 2010 (in thousands) Cash and cash equivalents $ Convertible debentures due 2018 $ Exempt facility revenue bonds due 2020 Total Debt Stockholders’ equity: Common stock, $.01 par value; 200,000,000 shares authorized; 97,867,420 and 96,732,185 shares issued and outstanding Additional Paid-In Capital Accumulated deficit ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total capitalization $ S-27 PRICE RANGE OF OUR COMMON STOCK AND DIVIDEND POLICY Our common stock is listed on the New York Stock Exchange under the symbol “SWC”. The last reported sale of for our common stock on the New York Stock Exchange onDecember 7, 2010 was $20.45 per share. The following table sets forth, for the periods indicated, the high and low sales prices per share of our common stock as reported on the New York Stock Exchange. High Low Fiscal year ended December 31, 2008 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Fiscal year ended December 31, 2009 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Fiscal year ending December 31, 2010 First quarter $ $ Second quarter $ $ Third quarter $ $ We have never declared nor paid cash dividends on our common stock and have no current intention to do so in the foreseeable future. S-28 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
